                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:16-cv-310-RJC
                                 (3:05-cr-376-RJC-3)

RICKY C. BROWN,                     )
                                    )
            Petitioner,             )
                                    )
      vs.                           )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)


       THIS MATTER is before the Court on the Government’s Response to the Court’s

September 4, 2019 Order to Show Cause why the stay should not be lifted. (Doc. No. 7).

       Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 that was stayed pursuant

to Beckles v. United States, 15-8544, United States v. Ali, 15-4433, and United States v. Simms,

15-4640. (Doc. No. 5). Although Ali has not yet been finally decided, Petitioner filed a

Supplemental Memorandum arguing this the § 2255 Motion to Vacate can be decided based on

United States v. Davis, 139 S.Ct. 2319 (2019) and United States v. Simms, 914 F.3d 229 (4th Cir.

2019), and that consideration of this case should be expedited. (Doc. No. 6).

       The Court issued an Order on September 4, 2019 requiring the parties to show cause why

the stay should not be lifted. (Doc. No. 7). The Government filed a Response agreeing that the stay

should be lifted and requesting 60 days to respond to the § 2255 Motion to Vacate. (Doc. No. 8).

Counsel for Petitioner opposes any request for more than 30 days to respond but otherwise agrees

with the United States. (Id.).

       The stay will be lifted and the Government will be required to file a response to the § 2255

                                                1
Motion to Vacate within 30 days of this Order.

       IT IS HEREBY ORDERED that

       1. The Order staying this case, (Doc. No. 5), is lifted.

       2. The United States is directed to respond to the § 2255 Motion to Vacate within 30 days

          of this Order.




                                        Signed: September 18, 2019




                                                 2
